Title: General Orders, 1 July 1778
From: Washington, George
To: 


          
            Head Quarters Spotswood [N.J.] Wednesday July 1st 1778.
            ParoleC. Signs
            
          
          The General will beat at twelve ôClock, troop at half past twelve and the march begins
            at one; The Troops are in the mean time to take as much Sleep and Refreshment as
            possible that they may be the better prepared.
          A General Court-Martial whereof Lord Stirling is appointed President will sit in
            Brunswick tomorrow (the hour and place to be appointed by the President) for the Trial
            of Major General Lee—Brigadier Generals Smallwood, Poor, Woodford & Huntington
            and Colonels Grayson, Johnson, Wigglesworth, Febiger, Swift, Angell, Clark and Williams
            are to attend as Members—All Evidences and Persons concerned are to attend.
        